Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 11, 2020

                                      No. 04-20-00008-CV

                                      Dennis R. CAHILL,
                                         Appellant-s

                                                v.

                                  Shirley A. JONES-CAHILL,
                                           Appellee-s

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-236
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due April 22, 2020.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court